Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 and September 17, 2020 has been considered by the examiner.

Drawings
Figures 5-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
In claim 3, “…the first number and the second number…” should be “…the first number of elevational rows and the second number of elevational rows…”; AND
In claim 4, “…the first number is larger than the second number.” should be “…the first number of elevational rows is larger than the second number of elevational rows.”
In claims 5-6, “…is farther from normal…” should be “…is farther from the normal…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (US 5462057 A, published October 31, 1995), hereinafter referred to as Hunt.
Regarding claim 1, Hunt teaches an ultrasound device (Fig. 6-7, ultrasound imaging system), the ultrasound device comprising: 
an ultrasound transducer array (Fig. 2 and 6, ultrasound transducer array 10); and
wherein the ultrasound device is configured to: 
collect first ultrasound data along a first elevational steering angle with a first aperture of the ultrasound transducer array (Fig. 1 and 4; col. 8, lines 23-32 – “…the transmitter 104 activates all of the segments S1, S2 and S3 of far field aperture 20 (FIG. 1). Pulses applied to the transducer elements are delayed to steer the transmitted ultrasound energy at the desired steering angle and to focus the ultrasound energy at the desired focal depth in the far field. In the far field, the pulses applied to segments S1, S2 and S3 of each transducer element are delayed to focus the transmitted ultrasound energy in the elevation direction as well as the lateral direction.” so the first elevational steering angle with a first aperture (far field aperture S1-S3) is equated to a desired steering angle focused in the far field); 
and collect second ultrasound data along a second elevational steering angle with a second aperture of the ultrasound transducer array (Fig. 1 and 3; see col. 8, lines 15-19 – “The pulses applied to the individual segments S2 by the transmitter 104 are appropriately delayed to steer the transmitted ultrasound energy at a desired steering angle and to focus the transmitted ultrasound energy at a desired focal depth in the near field.” so the second elevational steering angle with a second aperture (near field aperture S2) is equated to a different desired steering angle focused in the near field); and 
the first aperture is a different size than the second aperture (Fig. 1, far field aperture 20 (first aperture) is a different size than the near field aperture 22 (second aperture)).
Furthermore, regarding claim 2, Hunt further teaches wherein: 
the first aperture comprises a first number of elevational rows of the ultrasound transducer array (Fig. 1 and 4, segments S1-S3 (three rows) of transducer 10 as the far field (first) aperture);  
the second aperture comprises a second number of elevational rows of the ultrasound transducer array (Fig. 1 and 3, segment S2 (one row) of transducer 10 as the near field (second) aperture), and 
the first number is different from the second number (Fig. 1 and 3-4, far field (first) aperture comprising of three rows (segments S1-S3) of the transducer 10, which is different from the near field (second) aperture, which contains one row (segment S2) of transducer 10).
Furthermore, regarding claim 8, Hunt further teaches wherein the ultrasound device further comprises ultrasound circuitry, and the ultrasound device is configured, when collecting the first and second ultrasound data, to use the ultrasound circuitry to apply delays to ultrasound waves prior to and/or subsequent to reception (Fig. 6; see col. 9, lines 21-23 – “The parallel connection of delay and sum units 120 and 122 permits simultaneous, or parallel, reception of ultrasound echoes along two different receive scan lines.”). 
Furthermore, regarding claim 10, Hunt further teaches wherein the ultrasound circuitry includes at least one of a waveform generator, a pulser, an analog processing block, an analog-to-digital converter (Fig. 6, analog-to-digital converter (ADC) 130 and 134), and a digital processing block.
Furthermore, regarding claim 16, Hunt further teaches wherein the first ultrasound data and the second ultrasound data are collected as part of single scan (see Abstract – “Two transmit pulses, one focused in the near field and one focused in the far field, are transmitted sequentially at each steering angle. The transmitted ultrasound energy is preferably focused both in azimuth and in elevation. Ultrasound echoes are simultaneously received along two receive scan lines spaced angularly on opposite sides of each transmit scan line. Signals received in response to the near field and far field transmit pulses are spliced together to provide signals that represent a high quality image throughout the region of interest.”). 
Furthermore, regarding claim 17, Hunt further teaches wherein the first ultrasound data and the second ultrasound data are collected as part of a single ultrasound imaging sweep (see Abstract – “Two transmit pulses, one focused in the near field and one focused in the far field, are transmitted sequentially at each steering angle. The transmitted ultrasound energy is preferably focused both in azimuth and in elevation. Ultrasound echoes are simultaneously received along two receive scan lines spaced angularly on opposite sides of each transmit scan line. Signals received in response to the near field and far field transmit pulses are spliced together to provide signals that represent a high quality image throughout the region of interest.” so the imaging sweep is sequentially transmitting two different pulses (first ultrasound data and second ultrasound data equated to the transmit pulses focused in the far field and near field, 
Furthermore, regarding claim 18, Hun further teaches wherein the ultrasound imaging sweep comprises an elevational sweep (see Abstract – “Two transmit pulses, one focused in the near field and one focused in the far field, are transmitted sequentially at each steering angle. The transmitted ultrasound energy is preferably focused both in azimuth and in elevation. Ultrasound echoes are simultaneously received along two receive scan lines spaced angularly on opposite sides of each transmit scan line. Signals received in response to the near field and far field transmit pulses are spliced together to provide signals that represent a high quality image throughout the region of interest.” so the imaging sweep is sequentially transmitting two different pulses (first ultrasound data and second ultrasound data equated to the transmit pulses focused in the far field and near field, respectively) and receiving echo signals in response to the two transmit signals at each steering angle to provide an image of the region of interest). 
Furthermore, regarding claim 19, Hunt further teaches wherein the ultrasound device is further configured to digitally beamform the first and second ultrasound data along an elevational dimension of the ultrasound transducer array (see col. 2, lines 49-56 – “The receiver includes beam forming apparatus for simultaneously receiving signals along first and second near field receive scan lines in response to ultrasound energy transmitted along the near field scan line, and for simultaneously receiving signals along first and second far field receive scan lines in response to ultrasound energy transmitted along the far field transmit scan line.”; in Fig. 6, data 1 and data 2 (first and second ultrasound data) is digital after going through the A/D (analog-to-digital) converters 130 and 134, then in Fig. 7 data 1 and data 2 are stored in RAMs (random access memory) 104 and 144, which are then connected the multiplexer 150, then in Fig. 11 the (digital) signals from the multiplexer are weighted (beam formed) using a weight table 334; see col. 14, lines 1-11 – “During a first time interval, the multiplexer 150 supplies the near field data . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Nikolov et al. (US 20190150887 A1, published May 23, 2019), hereinafter referred to as Nikolov.
Regarding claim 3, Hunt teaches all of the elements as disclosed in claim 2 above. 

Whereas, Nikolov, in the same field of endeavor, teaches wherein the first number and the second number (of elevational rows) are between 8-64  (Fig. 1; see pg. 2, col. 1, para. 0025 – “The illustrated transducer array 108 includes N rows 110 ( where N is an integer equal to or greater than three, such as 3, 5, 9, 11, etc.)…”; see pg. 4, col. 1, para. 0046 – “Although FIGS. 2, 3, 4 and 5 describe the transducer array 108 in a connection with three rows, it is to be understood that the transducer array 108 could be a phased array having more rows.” so the number of rows for the first and second apertures can be greater than three rows, so between 8-64 can be included in the greater than 3 rows). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the number of elevational rows be between 8-64 rows for the aperture of the transducer array, as disclosed in Nikolov. One of ordinary skill in the art would have been motivated to make this modification in order to transmit ultrasound signals in a field of view and receive echo signals generated in response to an interaction of the transmit ultrasound signals with structure in the field of view, as taught in Nikolov (see pg. 2, col. 1,para. 0024). 

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Guracar (US 9084576 B2, published July 21, 2015), hereinafter referred to as Guracar.
Regarding claim 4, Hunt teaches all of the elements as disclosed in claim 2 above, AND Hunt further teaches the first number (of elevational rows) is larger than the second number (Fig. 1 and 3-4, far field (first) aperture comprising of three rows (segments S1-S3) of the transducer 10, which is larger than the near field (second) aperture, which contains one row (segment S2) of transducer 10).

Whereas, Guracar, in the same field of endeavor, teaches wherein the first elevational steering angle is farther from the normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (see col. 4, lines 15-21 – “Simultaneous formation of beams on different scan lines may be used. For example, two transmit beams are formed at different steering angles, from different origins on the transducer array, and/or from the transducer at different positions. The transmit beams are formed along different scan lines. In the near field and far field, the transmit beams may overlap.” so the near field transmit beams can be steered at an angle different from the far field transmit beams, with one beam steered at an angle farther from the normal than the other beam).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the first elevational steering angle is farther from normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle, as disclosed in Guracar. One of ordinary skill in the art would have been motivated to make this modification in order to cover a larger region of interest, as disclosed in Guracar (see col. 4, lines 10-15).
Furthermore, regarding claim 5, Hunt further teaches the first aperture is larger than the second aperture (Fig. 1 and 3-4, far field (first) aperture comprising of three rows (segments S1-S3) of the transducer 10, which is larger than the near field (second) aperture, which contains one row (segment S2) of transducer 10); AND
Guracar further teaches wherein the first elevational steering angle is farther from the normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (see col. 4, lines 15-21 – “Simultaneous formation of beams on different scan lines may be used. For example, two transmit beams are formed at different steering angles, from different origins on the 
The motivation for claim 5 was shown previously in claim 4.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Mason (US 5931785 A, published August 3, 1999) and Lee et al. (US 11041945 B2, published June 22, 2021 with a priority date of February 10, 2015), hereinafter referred to as Mason and Lee, respectively. 
Regarding claim 6, Hunt teaches all of the elements as disclosed in claim 1 above. 
Hunt does not explicitly teach wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep, and wherein the plurality of elevational steering angles includes between 30-50 steering angles.
Whereas, Mason, in the same field of endeavor, teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep (Fig. 1; see col. 6, lines 60-66 – “Each beam pattern may be steered with respect to a normal to the transducer 10. In order to form transmit beam patterns 11 and 13, each transducer element in the active aperture is energized with a pulse having a delay selected to focus the transmitted ultrasound energy at the focal depth 16A or 16B and to steer the transmitted ultrasound energy.”; see col. 7, lines 9-11 – “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...”). 
Whereas, Lee, in the same field of endeavor, teaches wherein the plurality of elevational steering angles includes between 30-50 steering angles (see col. 14, lines 59-61 – “Fig. 16B illustrates a synthetic transmit focusing beam pattern when a plurality of plane waves that are plane wave combinations having                         
                            Δ
                            α
                        
                    =0.005 (0.287                        
                            °
                        
                    ) and N=40 are used.”; see col. 9, lines 64-67 – “…when                         
                            
                                
                                    α
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     are fixed according to a minimum steering angle and a maximum steering angle, the interval                         
                            Δ
                            α
                        
                     may be adjusted by adjusting the number of N steering angles.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the device transmit the two beams at a plurality of steering angles, as disclosed in Mason, AND by having the device transmit between 30-50 steering angles, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to form a desired scan pattern, and the received signals are processed to produce signals for generating an image of the region of interest, as taught in Mason (see col. 7, lines 9-20), AND to explain the effect of a synthetic transmit focusing beam pattern in which a grating lobe is located outside a region of interest, as taught in Lee (see col. 16, lines 40-43, 62-67). 
Furthermore, regarding claim 7, Mason further teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles that are varied with respect to an axis that is parallel to a skin line of a subject being imaged (Fig. 1A and 4; see col. 7, lines 2-8 – “The near field and far field transmit scan lines 17 and 19 are co-linear, originate at the center of the active aperture of transducer 10 and have an angle                         
                            θ
                        
                     in the direction 14 with respect to a normal to transducer 10. The transmitted ultrasound energy produces ultrasound echoes from various structures in the region of interest.”; see col. 7, lines 9-11 – “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...” the transducer can be parallel to the skin surface to view the desired region of interest, so the steering angle with respect to a normal of the transducer                         
                            θ
                        
                     can be equated to the steering angle with respect to the parallel transducer/skin surface by subtracting the steering angle with respect to a normal of the transducer                         
                            θ
                        
                     from 90 degrees; see col. 9, lines 35-39 – “The ultrasonic wave is transmitted into a region of interest and is partially reflected by an object in the region 
The motivation for claim 7 was shown previously in claim 6. 

	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Gafner et al. (US 20170360404 A1, published December 21, 2017), hereinafter referred to as Gafner. 
Regarding claim 9, Hunt teaches all of the elements as disclosed in claim 8 above.
Hunt does not explicitly teach wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array.
Whereas, Gafner, in the same field of endeavor, teaches wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array (Fig. 16; see pg. 32, col. 2, para. 0301 – “The ultrasound circuitry 1505 may comprise one or more ultrasonic transducers monolithically integrated onto a single semiconductor die…the ultrasonic transducers may be formed on the same chip as other electronic components in the ultrasound circuitry 1505…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the ultrasound circuitry integrated on a same die as the ultrasound transducer array, as disclosed in Gafner. One of ordinary skill in the art would have been motivated to make this modification in order to form a monolithic ultrasound device, as taught in Gafner (see pg. 13, col. 1, para. 0147). 
Furthermore, regarding claim 11, Gafner further teaches wherein the ultrasound device is portable and the ultrasound transducer array and the ultrasound circuitry are contained within the portable ultrasound device Fig. 1; see pg. 17, col. 2, para. 0182 – “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected 
Furthermore, regarding claim 12, Gafner further teaches wherein the ultrasound device is a handheld probe and the ultrasound transducer array and the ultrasound circuitry are contained within the handheld probe (Fig. 1; see pg. 17, col. 2, para. 0182 – “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue…the ultrasound device 102 may be implemented as a handheld device (as shown in FIG. 1)…”). 
Furthermore, regarding claim 13, Gafner further teaches wherein the ultrasound device is a wearable patch and the ultrasound transducer array and the ultrasound circuitry are contained within the wearable patch (Fig. 1; see pg. 17, col. 2, para. 0182 – “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue…the ultrasound device 102 may be implemented as a handheld device (as shown in FIG. 1) or as a patch that is coupled to patient using, for example, an adhesive.”; Fig. 18C-18E; see pg. 37, col. 1, para. 0339 – “…a patch 1810 coupled to patient 1812. The patch 1810 may be configured to transmit, wirelessly, data collected by the patch 1810 to one or more external devices for further processing. FIG. 18E shows an exploded view of patch 1810.”). 
The motivation for claims 11-13 was shown previously in claim 9. 

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Call et al. (US 9986969 B2, published June 5, 2018), hereinafter referred to as Call. 
Regarding claim 14, Hunt teaches all of the elements as disclosed in claim 1 above.
Hunt does not explicitly teach wherein the ultrasound device is in operative communication with a processing device, and the ultrasound device is further configured to transmit the first and second ultrasound data and/or data generated based on the first and second ultrasound data to the processing device.
Whereas, Call, in the same field of endeavor, teaches wherein the ultrasound device (Fig. 4, device 260) is in operative communication with a processing device (Fig. 4, remote system 262), and the ultrasound device is further configured to transmit the first and second ultrasound data and/or data generated based on the first and second ultrasound data to the processing device (Fig. 4; see col. 21, lines 62-67 – “…the (ultrasound data capture & transmission) device 260 may instead include a communications device 264 configured to transmit raw echo data to a remote (imaging) system 262 via a network 266. The remote system 262 may include hardware, firmware and software configured to beamform and process the raw echo data captured by the device 260.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the device in operative communication with a processing device, and the device further configured to transmit the ultrasound data to the processing device, as disclosed in Call. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the amount of hardware components need to communicate raw echo data to a remote imaging system, as taught in Call (see col. 21, lines 54-59). 
Furthermore, regarding claim 15, Call further teaches wherein the processing device is a smartphone, tablet, or laptop (see col. 21, lines 20-26 – “…subsequent processing and display may occur 
The motivation for claim 15 was shown previously in claim 14.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Pelissier et al. (US 20180008233 A1, published January 11, 2018), hereinafter referred to as Pelissier. 
Regarding claim 20, Hunt teaches all of the elements as disclosed in claim 1 above.
Hunt does not explicitly teach wherein the ultrasound device is configured, when collecting the first and second ultrasound data, to collect ultrasound data from a bladder.
Whereas, Pelissier, in the  same field of endeavor, teaches collecting ultrasound data from a bladder (see pg. 4, col. 1, para. 0056 – “A sequential curved transducer 106 may operate in a similar frequency range (e.g., 2-5 MHz), so as to allow the sequential curvilinear-array transducer 106 to be used for imaging abdominal organs such as the bladder...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Hunt, by having the device collect ultrasound data from a bladder, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to use a relatively low frequency to image abdominal organs such as the bladder while providing deep penetration and acceptable far field lateral resolution, as taught in (see pg. 4, col. 1, para. 0056; see pg. 4, col. 2, para. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishrak et al. (US 5677491 A, published October 14, 1997) discloses focusing ultrasonic bursts at a variety of depths in an elevational plane within a subject under examination. 
Kwon et al. (US 5490512 A, published February 13, 1996) discloses controlling elevation focusing of a transducer array of an ultrasound probe by changing the elevation aperture of the transducer array electronically. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793     


/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793